      Case 2:21-cv-00185-LCB-JHE Document 3 Filed 03/25/21 Page 1 of 3                     FILED
                                                                                  2021 Mar-25 PM 01:38
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

JAMES M. BROADHEAD,                        )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No.: 2:21-cv-00185-LCB-JHE
                                           )
L. HOLIDAY,                                )
                                           )
       Defendant.                          )

                                      ORDER
      On February 17, 2021, U.S. Magistrate Judge John H. England, III issued a

Report and Recommendation in accordance with 28 U.S.C. § 636(b)(1)

recommending that this case be dismissed without prejudice for the plaintiff’s failure

to pay the filing fee and administrative fees at the time he filed the complaint

pursuant to 28 U.S.C. § 1915(g). (Doc. 2). Plaintiff has not objected to the Report

and Recommendation.

      If a party objects to a portion of a Magistrate Judge’s report or proposed

findings or recommendations, the District Court must conduct a de novo review of

those portions of the report to which the party has specifically objected. 28 U.S.C.

§ 636(b)(1). Unchallenged portions of a Magistrate Judge’s report are reviewed for

clear error. See LoConte v. Dugger, 847 F.2d 745, 750 (11th Cir. 1988).
      Case 2:21-cv-00185-LCB-JHE Document 3 Filed 03/25/21 Page 2 of 3




      Having reviewed the proposed findings and recommendations for clear error,

the Court concludes that the Magistrate Judge’s Report and Recommendation (Doc.

2) should be ACCEPTED and hereby ADOPTS it as the findings of the Court. The

case is therefore DISMISSED WITHOUT PREJUDICE.

      The Clerk of Court is DIRECTED to close the case.

      DONE and ORDERED this March 25, 2021.



                                  _________________________________
                                  LILES C. BURKE
                                  UNITED STATES DISTRICT JUDGE




                                       2
       Case 2:21-cv-00185-LCB-JHE Document 3 Filed 03/25/21 Page 3 of 3




                               United States Court of Appeals
                                          Eleventh Circuit
                                       56 Forsyth Street, N.W.
                                       Atlanta, Georgia 30303

David J. Smith                                                       In Replying Give Number
Clerk of Court                                                       of Case and Names of Parties


          NOTICE TO PRISONERS CONCERNING CIVIL APPEALS

         The Prison Litigation Reform Act of 1995 (effective April 26, 1996) now REQUIRES that
all prisoners pay the Court’s $500 docket fee plus $5 filing fee (for a total of $505) when appealing
any civil judgment.

        If you wish to appeal in a civil case that Act now requires that upon filing a notice of
appeal you either:

       (1)       Pay the total $505 fee to the clerk of the district court from which
                 this case arose; or

       (2)       arrange to have a prison official certify to the district court from
                 which the appeal arose the average monthly deposits and balances
                 in your prison account for each of the six months preceding the filing
                 of a notice of appeal.

        If you proceed with option (2) above, the Act requires that the district court order you to
pay an initial partial fee of at least 20% of the greater of either the average monthly deposits or
of the average monthly balances shown in your prison account. The remainder of the total $505
fee will thereafter be deducted from your prison account each month that your account balance
exceeds $10. Each such monthly deduction shall equal 20% of all deposits to your prison account
during the previous month, until the total $505 fee is paid. (If your prison account statement shows
that you cannot pay even the required initial partial fee, your appeal may nevertheless proceed,
BUT THE TOTAL $505 FEE WILL BE ASSESSED AGAINST AND WILL BE DEDUCTED
FROM FUTURE DEPOSITS TO YOUR PRISON ACCOUNT.)

        Fees are not refundable, regardless of outcome, and deductions from your prison account
will continue until the total $505 fee is collected, even if an appeal is unsuccessful.


                                                                       David J. Smith
                                                                       Clerk of Court
                                                                                          PLRA Notice



                                                   3
